Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7, 9, 11-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koch, “Random Signal Method of Nonlinear Amplitude Distortion Measurement,” IEEE Transactions on Instrumentation and Measurement, Sept 1973. In view of Yu et al (US 2020/0127740).
	Regarding claims 1 and 11, Koch discloses a communication system and method (Page 95: introduction: A Gaussian random signal with a uniform spectral density containing a narrow spectral notch is applied to the system input. This non-linearity measurement method is superior to methods that use a combination of coherent sinusoidal test signals in that it is not subject to error due to phase cancelation of distortion products.) comprising: 
circuitry configured to generate a perturbed signal by perturbing an amplitude of a spectrum of an original signal in one or more spectral regions (Figure 1 shows the notch filter applying a narrow spectral notch to the system input.); 
circuitry configured to propagate the perturbed signal through components of the communication system (Figure 1 shows the notch filter applying a narrow spectral notch to the system input.); 
circuitry configured to obtain a measurement of the perturbed signal in a first spectral region of the one or more spectral regions following the propagation of the perturbed signal (Page 95, Measurement method: the passage of the signal through a nonlinear device generally results in a spreading or smearing of its power spectral density. If the power spectral density of the input signal contains a narrow notch, passage of the signal through a nonlinear device causes a power to be spread into the notch, partially filling it. And the extent to which the notch is filled is a measure of the system nonlinearity.); and 
circuitry configured to calculate an estimate of an impairment associated with the communication system based on the measurement (Page 95, Measurement method: A numerical measure of the distortion produced by the non-linearity is obtained by defining D as the power density within the notch and S as the power density near the same frequency if the notch were not present at the input. The distortion to signal ratio D/S provides the desired measure.).  
Koch does not disclose the communication system is an optical communication system.
Yu discloses a method of optical communication. Paragraph 0018 discloses in some respects, the optical communication channel is much better than pure wireless communication channel. Paragraph 0035 discloses, in practical optical communication system, signal values are typically normal Gaussian-like random signals with zero mean value. Both of the Koch and Yu systems utilize a Gaussian random signal input signal. Koch discloses this non-linearity measurement method is superior to methods that use a combination of coherent sinusoidal test signals in that it is not subject to error due to phase cancelation of distortion products on page 95. Yu discloses optical communication channels are much better than pure wireless communication channels in paragraph 0018. For these reasons, it would have been obvious for one of ordinary skill in the art before the effective date of the claimed invention to utilize the optical communication system of Yu for the method of determining an impairment as taught by Koch.
Regarding claims 2 and 12, the combination discloses wherein the components comprise components of a transmitter device and components of a spectrum measurement device (SMD) connected directly to the transmitter device (Koch: Figure 1), the transmitter device comprising the circuitry configured to generate the perturbed signal (Koch: Figure 1 shows the notch filter applying a narrow spectral notch to the system input.), and the SMD comprising the circuitry configured to obtain the measurement, 
wherein the amplitude of the spectrum is attenuated to substantially zero over a contiguous set of frequencies defining the first spectral region (Koch: Figure 1 shows the notch filter applying a narrow spectral notch to the system input.), 
wherein the measurement comprises a measurement of power of the perturbed signal in the first spectral region (Koch: Page 95, Measurement method: A numerical measure of the distortion produced by the non-linearity is obtained by defining D as the power density within the notch and S as the power density near the same frequency if the notch were not present at the input. The distortion to signal ratio D/S provides the desired measure. Figure 1 shows the power measurements in the notch.), and 
wherein the impairment comprises a noise floor of the optical communication system (Yu: Paragraph 0018 discloses in some respects, the optical communication channel is much better than pure wireless communication channel.) in the first spectral region (Koch: Figure 1).  
Regarding claims 3 and 13, the combination discloses Page 2 of 10Appl. No.17458915 Preliminary Amendmentcircuitry configured to generate additional versions of the perturbed signal, each additional version generated by attenuating the amplitude of the spectrum to substantially zero over a different contiguous set of frequencies defining a different spectral region of the spectrum; circuitry configured to propagate each additional version of the perturbed signal through the components of the optical communication system at a different time; circuitry configured to obtain an additional version of the measurement for each additional version of the perturbed signal following the propagation of the additional version; and circuitry configured to calculate an additional estimate of the noise floor in each additional spectral region based on each additional version of the measurement (The combination can conduct subsequent measurements of the nonlinearity of the system. The circuitry will be reused at these later times and will determine the distortion at that time and in those regions.).  
Regarding claims 4 and 14, the combination discloses wherein the amplitude of the spectrum is attenuated to substantially zero over a contiguous set of frequencies defining a second spectral region of the one or more spectral regions (Koch: figure 1 shows the attenuation over the frequencies in the narrow spectral notch.), the communication system further comprising circuitry configured to obtain a measurement of power of the perturbed signal in the second spectral region following the propagation of the perturbed signal (Koch: Page 95, Measurement method: A numerical measure of the distortion produced by the non-linearity is obtained by defining D as the power density within the notch and S as the power density near the same frequency if the notch were not present at the input. The distortion to signal ratio D/S provides the desired measure. Figure 1 shows the power measurements in the notch.); and circuitry configured to calculate an estimate of a noise floor of the communication system in the second spectral region based on the measurement of the perturbed signal in the second spectral region (Koch: Page 95, Measurement method: A numerical measure of the distortion produced by the non-linearity is obtained by defining D as the power density within the notch and S as the power density near the same frequency if the notch were not present at the input. The distortion to signal ratio D/S provides the desired measure. Figure 1 shows the power measurements in the notch.).  
Regarding claims 5 and 15, the combination discloses wherein the SMD comprises an optical spectrum analyzer or a coherent receiver (Koch: Page 95, Measurement method: A numerical measure of the distortion produced by the non-linearity is obtained by defining D as the power density within the notch and S as the power density near the same frequency if the notch were not present at the input. The distortion to signal ratio D/S provides the desired measure. Figure 1 shows the power measurements in the notch. Yu: Paragraph 0035: in practical optical communication system, signal values are typically normal Gaussian-like random signals with zero mean value.).
Regarding claims 6 and 16, the combination discloses wherein the amplitude of the spectrum is attenuated to substantially zero over a contiguous set of frequencies defining the first spectral region (Koch: figure 1), the optical communication system (Yu: Paragraph 0035: in practical optical communication system, signal values are typically normal Gaussian-like random signals with zero mean value.) further comprising Page 3 of 10Appl. No.17458915circuitry configured to generate the perturbed signal by applying a phase perturbation to the spectrum in a second spectral region that is substantially symmetrically disposed relative to the first spectral region about a central frequency of the spectrum, wherein the phase perturbation comprises a function of frequency (Koch: Figure 1 shows the notch filter applying a narrow spectral notch to the system input.); circuitry configured to generate additional versions of the perturbed signal, each additional version generated by applying a different phase perturbation, comprising a different function of frequency, to the spectrum in the second spectral region (The combination can conduct subsequent measurements of the nonlinearity of the system. The circuitry will be reused at these later times and will determine the distortion at that time and in those regions.), and by attenuating the amplitude of the spectrum to substantially zero over the contiguous set of frequencies defining the first spectral region (Koch: Figure 1 shows the notch filter applying a narrow spectral notch to the system input.); circuitry configured to propagate each additional version of the perturbed signal through the components of the optical communication system at a different time region (The combination can conduct subsequent measurements of the nonlinearity of the system. The circuitry will be reused at these later times and will determine the distortion at that time and in those regions.); and circuitry configured to obtain an additional version of the measurement in the first spectral region for each additional version of the perturbed signal following the propagation of the additional version of the perturbed signal region (The combination can conduct subsequent measurements of the nonlinearity of the system. The circuitry will be reused at these later times and will determine the distortion at that time and in those regions.), wherein the estimate of the impairment is calculated based on the additional versions of the measurement, and wherein the impairment comprises frequency-dependent phase offset (Koch: Figure 1 shows the notch filter applying a narrow spectral notch to the system input.).  
Regarding claims 7 and 17, the combination discloses wherein the components comprise components of a transmitter device, components of a receiver device, and components of at least one optical communication channel between the transmitter device and the receiver device, the transmitter device comprising the circuitry configured to generate the perturbed signal (Koch: Figure 1 shows the notch filter applying a narrow spectral notch to the system input.), and the receiver device comprising the circuitry configured to obtain the measurement (Koch: Page 95, Measurement method: A numerical measure of the distortion produced by the non-linearity is obtained by defining D as the power density within the notch and S as the power density near the same frequency if the notch were not present at the input. The distortion to signal ratio D/S provides the desired measure. Figure 1 shows the power measurements in the notch.), and 
wherein an amplitude of the spectrum is attenuated to substantially zero over a contiguous set of frequencies defining the first spectral region, wherein the amplitude is unperturbed over a contiguous set of frequencies defining a second spectral region, and wherein the amplitude is unperturbed over a contiguous set of frequencies defining a third spectral region (Koch: Figure 1 shows the notch filter applying a narrow spectral notch to the system input.), 
the optical communication system further comprising Page 4 of 10Appl. No. 17458915 Preliminary Amendment 
circuitry configured to generate additional versions of the perturbed signal, each additional version generated by enhancing the amplitude of the spectrum in the second spectral region and by attenuating the amplitude of the spectrum by a corresponding amount in the third spectral region, wherein each additional version is characterized by a different pair of amplitudes in the second and third spectral regions (The combination can conduct subsequent measurements of the nonlinearity of the system. The circuitry will be reused at these later times and will determine the distortion at that time and in those regions.); 
circuitry configured to propagate each additional version of the perturbed signal through the components of the optical communication system at a different time (The combination can conduct subsequent measurements of the nonlinearity of the system. The circuitry will be reused at these later times and will determine the distortion at that time and in those regions.); 
circuitry configured to obtain an additional version of the measurement for each additional version of the perturbed signal following the propagation of the additional version (Koch: Page 95, Measurement method: A numerical measure of the distortion produced by the non-linearity is obtained by defining D as the power density within the notch and S as the power density near the same frequency if the notch were not present at the input. The distortion to signal ratio D/S provides the desired measure. Figure 1 shows the power measurements in the notch.); and 
circuitry configured to calculate the estimate of impairment based on the measurement and the additional versions of the measurement (Koch: Page 95, Measurement method: A numerical measure of the distortion produced by the non-linearity is obtained by defining D as the power density within the notch and S as the power density near the same frequency if the notch were not present at the input. The distortion to signal ratio D/S provides the desired measure. Figure 1 shows the power measurements in the notch.).  
Regarding claims 9 and 19, the combination discloses wherein the impairment comprises amplified spontaneous emission (ASE) or intra-channel nonlinear noise or both (The combination will determine any impairment/distortion that is present in the spectral notch.).  
2.	Claims 8, 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koch, “Random Signal Method of Nonlinear Amplitude Distortion Measurement,” IEEE Transactions on Instrumentation and Measurement, Sept 1973. In view of Yu et al (US 2020/0127740) further in view of Banerjee et al (US 6,671,466).
Regarding claims 8 and 18, the combination of Koch and Yu discloses the system and method stated above. The combination does not disclose wherein the optical communication system is configured for optical communication and wherein the components of the at least one optical communication channel comprise a plurality of spans, each span comprising an optical amplifier.  
Banerjee disclose the optical communication system shown in figure 4. Banerjee discloses a method of compensating for gain variations in a wavelength division multiplexed (WDM) system having a plurality of optical amplifiers, wherein a WDM signal having a plurality of optical channels of respective wavelengths in a gain spectrum is amplified by a plurality of optical amplifiers in claim 13. Column 11, lines 22-40 discloses the principles of the invention are particularly useful in WDM systems employing cascaded semiconductor optical amplifiers operated under saturation. In multi-span systems with cascaded optical amplifiers, power fluctuations will depend on several factors. The invention controls dispersion related power fluctuations. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the optical communication system components of Banerjee in the optical communication system of the combination of the combination of Koch and Yu to realize the advantages as stated in column 11, lines 22-40 of Banerjee.
Regarding claims 10 and 20, the combination of Koch and Yu discloses the system and method stated above. The combination does not disclose wherein the at least one optical communication channel comprises first and second wavelength division multiplexing (WDM) channels, wherein the perturbed signal and each additional version of the perturbed signal are propagated over the first WDM channel, and wherein the impairment comprises inter-channel nonlinear noise contributed by the second WDM channel to the first WDM channel.  
Banerjee disclose the optical communication system shown in figure 4. Banerjee discloses a method of compensating for gain variations in a wavelength division multiplexed (WDM) system having a plurality of optical amplifiers, wherein a WDM signal having a plurality of optical channels of respective wavelengths in a gain spectrum is amplified by a plurality of optical amplifiers in claim 13. Column 11, lines 22-40 discloses the principles of the invention are particularly useful in WDM systems employing cascaded semiconductor optical amplifiers operated under saturation. In multi-span systems with cascaded optical amplifiers, power fluctuations will depend on several factors. The invention controls dispersion related power fluctuations. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the optical communication system components of Banerjee in the optical communication system of the combination of the combination of Koch and Yu to realize the advantages as stated in column 11, lines 22-40 of Banerjee.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M. BURD whose telephone number is (571)272-3008. The examiner can normally be reached 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN M BURD/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        8/31/2022